Decision
On February 1,2001, the defendant was sentenced to the following: Count I: Attempted Deliberate Homicide, a felony - One hundred (100) years in the Montana State Prison, with twenty-five (25) years *69suspended; Count II: Assault with a Weapon, a felony - Twenty (20) years in the Montana State Prison; and Count III: Assault on a Minor, a felony - Five (5) years in the Montana State Prison. Counts II and III shall run concurrently with the sentence imposed in Count I. This sentence shall run concurrently with the sentence imposed in DC-99-125.
DATED this 31st day of July, 2001.
Done in open Court this 19th day of July, 2001.
On July 19, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.